Opinión concurrente, y en parte disidente, del
Juez Asociado • Sr. Negrón Fernández,
en la cual concurre el Juez Aso-ciado Sr. Belaval.
Estoy conforme con el fundamento que sirve de base a la opinión del Tribunal para revocar la sentencia en este caso. Es evidente que fué en consideración a todos los hechos que en la orden de allanamiento se atribuyen al oficial decla-rante — y no meramente en consideración a los consignados en su declaración jurada — que el Juez determinó la existen-cia de causa probable. Así lo hace constar expresamente dicho magistrado en la propia Orden cuando, después de hacer referencia a hechos que no constan en la declaración jurada, expone: “. . . y hallando esta corte que hay causa probable de que Juan Vega, en el sitio y en la forma antes dichos, está utilizando el material y enseres arriba mencio-nados, etc.” (Bastardillas nuestras.) El magistrado fundó, pues, su determinación de causa probable, en una supuesta declaración jurada que nunca prestó el agente, en la cual, a su vez, la mención que se hace de boletos de bolita surge incidentálmente, como parte de la descripción de todas las operaciones de explotación de una banca clandestina, sobre *757lo. cual nada aparece en la declaración jurada realmente prestada por el oficial de policía. La fundamental garantía contra registros y secuestros irrazonables queda vulnerada con una determinación judicial de causa probable que se funda en hechos imaginarios. ■ V
No puedo estar conforme, sin embargo, con aquella parte de la opinión del Tribunal por la que éste llega a la con-clusión de que la declaración jurada que realmente prestó el oficial de policía, de no mediar la incongruencia fatal arriba apuntada, era suficiente para expedir la Orden. Para determinar si dicha declaración jurada expone causa probable para justificar la expedición de una orden de allana-miento conforme a la Sección 11 de la Carta de Derechos de nuestra Constitución (1) y el art. 503 del Código de Enjui-ciamiento Criminal, (2) debemos examinar aquélla en cuanto al único hecho en que el Fiscal de este Tribunal descansa para sostener su validez: que el oficial declaró que vió al que-rellado “cuando en el balcón de su residencia recibía de manos de un señor trigueño como de 35 años, delgado, alto, un paquete de boletos de bolita, en diferentes colores”. Esta afirmación del oficial de policía — que los boletos del paquete que él vió en manos del acusado eran de bolita — sin descrip-ción otra alguna de la que el Juez pudiera determinar, por sí, que en efecto eran boletos de bolita, constituye, a mi juicio, una mera conclusión suya, insuficiente para justificar la expedición de la orden.
La determinación de causa probable es función de la autoridad judicial, fundada en hechos de los cuales pueda quedar el Juez “plenamente convencido” de que hay fun&a- *758■ mentó para la petición. Artículo 506, Código de Enjuicia-miento Criminal. La. caracterización que el declarante hizo de los boletos tenía que basarse en hechos, o sea, en una des-cripción de esos boletos de la cual el.Juez pudiera razona-blemente concluir que eran de bolita, a distinción de otros boletos o tickets que no pertenecieran a ese juego.
No obsta, desde luego, para que una declaración jurada resulte insuficiente, el que un declarante consigne en ella sus "“apreciaciones y observaciones personales relativas a hechos ■que un agente de la policía percibió por sus propios sentidos” —que en casos apropiados puede ser insuficiente, Pueblo v. Albizu, 77 D.P.R. 888, 896 — si los hechos observados y ex- . puestos no generan, por sí mismos, causa suficiente para el allanamiento. Hay una estimable diferencia entre las apre-ciaciones y observaciones relativas a hechos determinantes •en sí de causa probable y las apreciaciones y observaciones relativas a hechos que no la determinan. Aquí no se trata de un objeto o artefacto — alambique, ruleta, ametralladora — ■ cuya conformación o estructura física, por sí, pueda produ-cir en el observador una percepción inequívoca de ese objeto o artefacto, la cual, al ser trasladada a la autoridad judicial a través de una declaración jurada, pueda requerir sólo una mera frase descriptiva, además de su nombre, para lle-var al magistrado el convencimiento que la ley requiere para una válida determinación de causa probable. Aquí se trata de “un paquete de boletos de bolita en diferentes colores” que el declarante dice haber visto entregar al acusado por un señor trigueño — a quien describe, innecesariamente, con la precisión con que debió describir los boletos, y no a su portador.
Lo esencial no es, a mi juicio, si el agente de orden público obtuvo una sensación a través de la percepción visual que interpretara correctamente: lo esencial es si la garantía individual contra registros irrazonables ha quedado cumplida con las inferencias que el agente dedujo de su observación, sin que hubiera expuesto el hecho básico en que fundaba *759esas inferencias. Si el declarante vió “un paquete de bole-tos de bolita, en diferentes colores”, no puede existir jus-tificación racional alguna para que no expresara en su decla-ración los hechos en que basaba su conclusión de que el referido “paquete” contenía boletos de bolita. Si el agente percibió hechos de los cuales pudo razonablemente inferir que el “paquete” contenía boletos de bolita, un mínimo sen-tido de respeto a la garantía constitucional hacía imperativo que trasladara al Juez, en su declaración jurada — para que éste por sí hiciera su propia determinación, siguiendo el mandato de la ley — los hechos observados en que fundaba su inferencia, o sea, la descripción de los papeles impresos que. él caracterizó como boletos de bolita, y no meramente que le comunicara su inferencia, y nada más.
No suple la deficiencia de la declaración jurada el hecho de que este Tribunal haya tomado conocimiento judicial—Pueblo v. Mantilla, 71 D.P.R. 36 — de la forma en que se' juega la bolita. Pero si acudiéramos a ese conocimiento para medir la suficiencia de la declaración jurada que nos ocupa, encontraríamos que cuando se trata de boletos impresos, éstos contienen tres cifras impresas, correspondiendo generalmente el número premiado a las últimas tres cifras del premio mayor de la Lotería oficial de Puerto Rico. ¿Tenían esos boletos impresas tres cifras? ¿Cuatro? ¿Cinco? ¿Dónde en la declaración jurada aparece indicación alguna que pu-diera llevar al convencimiento del Juez que expidió la Orden, al realizar su exclusiva función — no delegable en un oficial de orden público — de determinar causa probable, que eran boletos del juego prohibido de la bolita? ¿Por qué no de la Lotería oficial de Puerto Rico? ¿Por qué no de algún otro juego de lotería clandestina, de los que la ley prohíbe, sin que fuera bolita?
Ni la garantía constitucional contra registros irrazona-bles ni la igual exigencia de determinación judicial de causa probable para ordenar un registro pueden quedar cumplidas *760con esa insustancial descripción, que somete el ejercicio de la' ponderada función judicial al concluyente criterio de un oficial de policía, y pone en manos de éste, con el solo- res-paldo de su propia inferencia, la protección del ciudadano contra la invasión arbitraria de su hogar.

 “Sólo se expedirán mandamientos autorizando registros, allana-mientos . . . por autoridad judicial, y ello únicamente cuando exista causa probable apoyada en juramento o afirmación describiendo particularmente el lugar a registrarse y las . . . cosas a ocuparse.”


E1 texto, en inglés, de dicho artículo, es el siguiente: “A search warrant cannot be issued but upon probable cause, supported by affidavit, naming or describing the person, and particularly describing the property and the place to be searched.” (Bastardillas nuestras.)